UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                        Plaintiff,
                                                                ORDER
            - v. -
                                                            19 Cr. 789 (PGG)
LEON BLUE,
     a/k/a “Boochie,”

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that there shall be a conference in this matter on January

13, 2020 at 3:30 p.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40

Foley Square, New York, New York.

Dated: New York, New York
       January 8, 2020
